SERVICE AGREEMENT BETWEEN CORNING NATURAL GAS CORPORATION

AND BATH, ELECTRIC, GAS AND WATER SYSTEMS

This Agreement made this 1st day of February, 2012, by and between CORNING
NATURAL GAS CORPORATION of Corning, New York, hereinafter called "Seller," and
the VILLAGE OF BATH, New York, acting through Bath Electric Gas and Water
Systems, hereinafter called "Buyer."

WITNESSETH: In consideration of the mutual covenants herein contained, the
parties hereto agree that Seller will sell to Buyer and Buyer will purchase from
Seller natural gas for and during the term, at the prices and on the terms and
conditions hereinafter provided and under and subject to all provisions of the
General Information and applicable Service Classifications contained in Seller's
current Schedule for Gas Service applicable for service to Buyer or any
successor to such Schedule, filed with and, where required, approved by the New
York State Public Service Commission, hereinafter called "Public Service
Commission."

ARTICLE 1

QUANTITIES

Beginning on the date on which deliveries of gas are commenced hereunder and
thereafter for the remaining term of this Agreement, Seller will deliver to
Buyer and Buyer will take and pay Seller for all natural gas required for system
supply by Buyer as set forth in this Article.

As provided herein, Seller will supply the natural gas required by the present
and the future firm, non-transportation customers taking sales service served by
Buyer in its franchise territory in and about the Village of Bath, State of New
York, as approved by the Public Service Commission. The Seller will offer Buyer
transportation services and capacity conversion rights consistent with

Page 1.

its tariff and the rules of the Public Service Commission and Federal Energy
Regulatory Commission. Seller agrees to assist Buyer in obtaining any
assignments, releases, regulatory approvals or any other actions that may be
necessary in effectuating this provision, so as to afford Buyer full and
economical access to the interstate gas pipeline system. Upon 365 days written
notice, the Buyer may elect to purchase gas on its own behalf.

At Seller's request, on or before April 1st of each year Buyer shall furnish to
Seller an estimate in writing, which shall show the quantity of natural gas
Buyer will require for the next 12 months, and the maximum daily quantity the
Buyer will require during said 12-month period. This written estimate shall be
made in a form similar to Exhibit "A." In addition, upon request of Seller,
Buyer shall give notice at any time, as far in advance as operating conditions
will permit, of the estimated daily, monthly and annual quantities of natural
gas required for supply of consumers dependent upon Buyer. Buyer and Seller will
cooperatively work in good faith to develop such estimates as may be required.
Buyer recognizes the potential that pipeline penalties may be imposed upon
Buyer's system when prudent and appropriate.

ARTICLE II

RATE

For all gas purchased by Buyer from Seller hereunder, Buyer shall pay Seller in
accordance with the applicable Service Classifications contained in Seller's
current Schedule for Gas Service applicable for service to Buyer, any successor
to such Schedule, or such other applicable rate schedules, including all
approved applicable rate adjustments and surcharges as are contained in Seller's
Schedule for Gas Service filed with and, where required, approved by the Public
Service Commission. Any revisions of said Service Classifications, which shall
be filed and made effective, shall apply to and become a part of this Agreement.
Seller shall have the right to

Page 2.

propose to the Public Service Commission, or other body having jurisdiction,
changes in the rates or charges effective as to Buyer.

ARTICLE III

TERM OF AGREEMENT

Seller will commence deliveries of gas hereunder on the date this Agreement
becomes effective as an executed Service Agreement, and the sale and purchase of
gas hereunder shall continue until May 31, 2022, and thereafter will be renewed
automatically for two-year periods until terminated either by Seller or Buyer
upon 12 months' prior written notice to the other specifying a termination date
at the end of or after such period.

Buyer may terminate this Agreement at any time after December 31, 2016, upon two
years' notice, and payment of an "exit fee" as described in the Gas Rates Joint
Proposal in Case 11-G-0280 dated January 13, 2012, as approved or modified by
the Public Service Commission in Public Service Commission orders issued in Case
11-G-0280 or other applicable proceedings.

Buyer may exercise the provisions of Article 1, Paragraph 2 at any time, upon
365 calendar days prior written notice. Notwithstanding the foregoing, Buyer may
terminate this Agreement or exercise the provisions of Article 1, Paragraph 2 if
Seller seeks protection from creditors pursuant to federal law, or if Seller's
upstream suppliers determine Seller to be in material breach of its upstream
capacity or supply agreements.

Page 3.

ARTICLE IV

POINTS OF DELIVERY

The Points of Delivery for all gas to be delivered by Seller to Buyer hereunder
shall be: Murray Avenue Meter and Regulator Station, located south of Murray
Avenue in the Village of Bath, Steuben County, New York and such other points as
the parties may mutually designate.

ARTICLE V

SYSTEM RELIABILITY

Seller agrees to use due care and diligence in meeting Buyer's needs. Seller
agrees to implement the Line 15 Systematic Replacement Program and Reliability
Project, as defined in the Gas Rates Joint Proposal in Case 11-G-0280 dated
January 13, 2012, as required by current and future Public Service Commission
Orders, including, but not limited to, Orders issued in Public Service
Commission Cases 08-G-1137 and 11-G-0280, and to meet requisite Federal and
State standards for such pipelines. Seller, before January 1, 2013, will provide
a written re-evaluation of supply options to Buyer's system, which will include,
inter alia, options to develop a second source of supply or interconnection for
Buyer's system. In addition, Seller shall provide Buyer with a schedule of
improvement and reliability work each year of this Agreement as information for
Buyer regarding work that is proposed. This work shall be in accordance with
Public Service Commission Orders and financial terms that are acceptable to
Seller.

Seller will make an attempt to connect local production and/or storage gas to
Line 15 in an effort to improve reliability and to benefit Buyer's future cost
of gas.

Page 4.

ARTICLE VI

MISCELLANEOUS

No modification of the terms and provisions of this Agreement shall be or become
effective except by written document executed by both parties. No such
modification shall result in a change to the "exit fee" described in Article
III, above, or other requirements of the Public Service Commission unless
approved by the Public Service Commission.

No waiver by any party of any one or more defaults by the other in performance
of the provisions of this Agreement shall operate or be construed as a waiver of
any other default or defaults whether of a like or a different character.

Any successor by purchase, merger or consolidation to the properties,
substantially as an entirety, of Seller or of Buyer, as the case may be, shall
be entitled to the rights and shall be subject to the obligations of its
predecessor in title under this Agreement, except that, if the successor is the
sole supplier of gas to Buyer, Buyer may, at its discretion, negotiate
individual changes in this Agreement having to do with lowering the cost of gas
to Buyer because of changes in the natural gas market. It is the intent of this
exception that the Buyer have available all rights and privileges of Seller with
regard to having direct access to the natural gas market.

Except as herein otherwise provided, any notice, request, demand, statement or
bill provided for in this Agreement, or any notice which either party may desire
to give to the other, shall be in writing and shall be considered as duly
delivered when mailed by registered or certified mail to the post office address
of the parties hereto, as the case may be, as follows:


Page 5.

Seller: Stanley G. Steve, Vice President

Buyer:---------------, Director

Corning Natural Gas Corporation

Bath Electric, Gas and Water Systems

330 W. William Street

P.O. Box 310

Corning, New York 14830

7 South Avenue



Bath, New York 14810

Or at such other address as either party shall designate by formal written
notice. Routine communications, including monthly statements and payments, shall
be considered as duly delivered when mailed by registered or certified mail.
Funds may be sent by Electronic Funds Transfer or other mutually acceptable
means.

Both parties agree to meet at a minimum twice annually to discuss operating
issues. Meetings shall be scheduled at a time and location that is mutually
agreeable. The parties agree to use best efforts to resolve any disputes, and
either party may consult with the Department of Public Service Staff. The
parties agree to the Department of Public Service Staff's participation in any
efforts to resolve disputes hereunder.

This Agreement and the respective obligations of the parties hereunder are
subject to valid laws, orders, rules and regulations of duly constituted
authorities having jurisdiction.

Any portion of this Agreement that may be adjudged void or invalid shall not
invalidate the whole or remainder of this Agreement unless it is a material
provision.

ARTICLE VII

CANCELLATION OF PRIOR CONTRACTS

This Agreement supersedes all previous agreements, oral or written, between the
parties pertaining to the subject matter of this Agreement.

Page 6.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by Seller's President and Chief Executive Officer and Buyer's Municipal Utility
Commission Chairman or other representative of Buyer, both of whom are duly
authorized to do so, and attested to by, respectively, Seller's Vice President
and Secretary and, on behalf of Buyer, the Village of Bath Clerk, with the
respective corporate seals affixed thereto the day and year first written above.

CORNING NATURAL GAS CORPORATION

Attest:





/S/ Stanley G. Sleve



By: /S/Michael I. German

Stanley G. Sleve



Michael I. German

Vice President and Secretary

President and Chief Executive Officer











BATH ELECTRIC GAS AND WATER SYSTEMS

Attest:





/S/ Susan Daniels



By: /S/ Harold J. Rodbourn

Susan Daniels



Harold J. Rodbourn





Chairman, Bath Municipal Utility Commission